Argued October 30, 1924.
Every disputed question in this case was fairly referred to the jury, and it was instructed several times that before the plaintiff could recover, he must convince the jury from his evidence that it was through his efforts that the sale was made; in other words, that he was the direct, immediate and efficient cause of the sale. The motion for judgment non obstante veredicto was urged upon a single allegation of error, — that under all the evidence in the case, the verdict should be for the defendant.
We find no reversible error in the record and affirm the judgment as entered on the verdict.